Citation Nr: 0212502	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  96-33 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine degenerative changes.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder bursitis.

3.  Entitlement to an initial compensable evaluation for 
residuals of bilateral bunionectomies.

4.  Entitlement to an increased (compensable) rating for 
tinea cruris.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active Army service from April 1969 to April 
1971 and as an activated Army Reserve member from September 
1990 to May 1995 (including in support of Operation Desert 
Shield/Storm).  He also had inactive duty periods as a member 
of the Army Reserve.  Those periods are not herein at issue.

This matter came before the Board on appeal from 1995 and 
1996 rating decisions by the Jackson, Mississippi, Regional 
Office (RO), which, in part, granted service connection and 
assigned noncompensable evaluations each for cervical spine 
degenerative changes, right shoulder bursitis, and residuals 
of bilateral bunionectomies, all effective May 13, 1995; and 
confirmed a noncompensable evaluation for tinea cruris.  A 
July 1998 Board decision decided certain other issues and 
remanded said disabilities rating issues to the RO for 
additional evidentiary development.  In June 2000, the Board 
again remanded said disabilities rating issues.  In that 
remand, the Board also cited Fenderson v. West, 12 Vet. App. 
119 (1999) (wherein the United States Court of Appeals for 
Veterans Claims (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim) and, in light of the aforestated 
legal distinction in Fenderson, the Board reframed the 
cervical, right shoulder, and feet appellate issues as those 
delineated on the title page of this decision.  

By an April 2002 rating decision, the noncompensable 
evaluations for the service-connected cervical and right 
shoulder disabilities were each assigned 10 percent 
evaluations, effective May 13, 1995.  



FINDINGS OF FACT

1.  The appellant's service-connected cervical spine 
disability is manifested primarily by complaints of cervical 
stiffness and pain, no more than moderate overall limitation 
of cervical spinal motion, and radiographic evidence of 
degenerative changes.  

2.  The appellant's service-connected right shoulder 
disability (major upper extremity) is manifested primarily by 
complaints of pain, crepitus, and limitation of motion, 
particularly the ability to reach behind his back.  The 
recent clinical evidence reflects that he is able to abduct 
that arm at least 141 degrees and other right shoulder 
motions are no more than mildly restricted.  Appellant's 
mildly restricted right shoulder motion with painful movement 
and associated functional impairment may be reasonably 
characterized as equivalent to infrequent right shoulder 
dislocations with guarding of movement at shoulder level.  

3.  The clinical evidence does not show that the right 
shoulder is ankylosed, that right shoulder abduction is 
limited to less than shoulder level, that there is 
malunion/nonunion/fibrous union of the right humerus, that 
there is loss of the right humeral head, or that there are 
frequent episodes of right shoulder dislocation with guarding 
of all arm movements.

4.  The appellant's service-connected bilateral foot 
disability is manifested primarily by status post bilateral 
bunionectomies and a failed left hallux fusion with mild 
tenderness and limitation of motion of the 1st 
metatarsophalangeal joints and radiographic evidence of 
deformity, irregularity, and arthritic changes.  The service-
connected bilateral foot disability is more nearly equivalent 
to a moderate disability of each foot.  

5.  The appellant's service-connected bilateral foot 
disability cannot reasonably be characterized as equivalent 
to a moderately severe disability of either foot or severe 
hallux valgus equivalent to great toe amputation with 
metatarsal head removal; and metatarsal bone 
malunion/nonunion has not been shown.  

6.  Appellant's service-connected tinea cruris is clinically 
essentially asymptomatic with only a small, nonexposed groin 
area of post-inflammatory hyperpigmentation.  The clinical 
evidence does not reveal any exfoliation, crusting, 
exudation, itching, extensive lesions, disfigurement, 
ulceration, systemic/nervous manifestations, or involvement 
of at least 5 percent of the entire bodily area.  
Intermittent systemic therapy has not been shown or alleged 
to be required for the service-connected tinea cruris.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but 
no more, for the service-connected cervical spine 
degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5003, 5290 (2001).

2.  The criteria for an initial evaluation of 20 percent, but 
no more, for the service-connected residuals of a dislocated 
right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5019, 5201, 5202 (2001)

3.  The criteria for a separate 10 percent initial 
evaluation, but no more, for the service-connected residuals 
of a right foot bunionectomy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Codes 5299-5010, 5279, 5280, 5283, 5284 (2001).

4.  The criteria for a separate 10 percent initial 
evaluation, but no more, for the service-connected residuals 
of a left foot bunionectomy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Codes 5299-5010, 5279, 5280, 5283, 5284 (2001).  

5.  The criteria for an increased (compensable) evaluation 
for the service-connected tinea cruris have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, Part 4, 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, Codes 
7899-7813, 7806 (2001); 67 Fed. Reg. 49590-49599 (July 31, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed and no 
useful purpose would be served by additional development of 
said disability rating appellate issues, particularly in 
light of the partial allowance of the cervical spine and 
right shoulder ratings issues and award of separate, 
compensable initial evaluations for a bilateral foot 
disability.  A comprehensive medical history and detailed 
findings with respect to the service-connected disabilities 
at issue over the years are documented in the medical 
evidence.  There are numerous recent VA medical records and 
VA orthopedic and dermatologic examinations have been 
conducted, including pursuant to Board remand.  Said clinical 
records and examinations are sufficiently detailed and 
comprehensive regarding the nature and current severity of 
the service-connected disabilities at issue and provide a 
clear picture of all relevant symptoms and findings.  

It does not appear that appellant has informed the VA of the 
existence of any available, specific competent evidence not 
already of record that might prove to be material concerning 
said appellate issues.  Additionally, appellant was issued a 
Statement of the Case and Supplemental Statement of the Case, 
which included relevant rating criteria and clinical evidence 
and a detailed explanation of the rationale for said adverse 
rating decision.  Furthermore, a May 2001 RO letter to 
appellant and the May 2002 Supplemental Statement of the Case 
discussed the Veterans Claims Assistance Act of 2000 and its 
applicability.  

Thus, it is concluded that appellant and his representative 
had sufficient notice of the type of information and evidence 
needed to support said claims.  It does not appear that there 
are any other relevant medical records that exist and should 
be obtained prior to deciding this case.  The Board concludes 
it may proceed as all evidence has been received without 
regard to specific notice as to which party could or should 
obtain which evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, the Board concludes that the 
duty to assist as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000 to the 
extent it may apply, has been satisfied with respect to the 
issues on appeal.  There is no indication of additional 
records that should or could be obtained.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).


I.  An Initial Rating in Excess of 10 Percent for Cervical 
Spine Degenerative Changes

Appellant's service medical records during the second service 
period revealed that he had cervical spinal pain, C6 
radicular symptoms, and radiographic evidence of cervical 
degenerative changes.  Significantly, it was noted that 
electrodiagnostic testing and myelogram did not show a 
definite herniated cervical disk or findings completely 
diagnostic of C6 motor radiculopathy.  

On August 1995 VA orthopedic examination, appellant's 
complaints included neck pain and right-sided numbness from 
the neck down to the toes.  Clinically, the cervical spine 
was described as having normal ranges of motion with muscle 
spasm, although there was slight tenderness in the right 
paraspinous musculature at C2-C5 and rhomboids, noted as more 
consistent with tender points/fascial pain.  Cervical x-rays 
were unremarkable, except for mild mid-and lower cervical 
spine degenerative changes.  Impressions included "[r]ight 
carpal tunnel syndrome, status post release..."(service 
connection is in effect for said disability); "[r]ight leg 
numbness and pain, edema by history only, etiology unclear 
but could be consistent with chronic venous distention..."; 
and "[t]otal right[-]sided numbness, etiology unclear, again 
might be a combination of right lower extremity numbness 
secondary to edema and some right arm numbness and aching 
secondary to carpal tunnel syndrome."  An April 1996 rating 
decision granted service connection and assigned a 
noncompensable evaluation for cervical spine degenerative 
changes, effective May 13, 1995.  

On December 2000 VA orthopedic examination, appellant 
reported working as a truck driver overseas.  His complaints 
included neck stiffness, but without pain.  Clinically, the 
neck had no paraspinal tenderness or abnormal curvature.  The 
cervical spine exhibited 20 degrees' forward flexion, 25 
degrees' backward extension, 30 degrees' lateral flexion, 
bilaterally, and 35 degrees' rotation, bilaterally.  
Appellant stated that he felt "pretty good" and did not 
have any stiffness.  A Spurling [compression] test of the 
neck was negative.  X-rays of the cervical spine revealed 
absence of normal lordosis in the lower cervical region, 
noted as possibly related to spasm; and C4-C5 and C5-C6 disk 
interspace narrowing with spurring.  Impressions included 
cervical spine degenerative joint disease with chronic pain.  

VA outpatient treatment records dated from 1995 to 2001 did 
not pertain to cervical spine disability.  Although lower 
extremity numbness was reported, lumbosacral discogenic 
disease was clinically assessed (service connection is in 
effect for said disability).  

An April 2002 rating decision assigned a higher 10 percent 
evaluation for the service-connected cervical spine 
disability, effective May 13, 1995.  The rating sheet 
indicated that this higher initial rating of 10 percent was 
based on Diagnostic Code 5003 and clinical findings of 
limitation of cervical motion, history of neck pain and 
stiffness, and radiographic evidence of cervical spine 
degenerative changes.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

However, it is the Board's opinion that although the lateral 
flexion and rotation recorded on that December 2000 VA 
orthopedic examination represents no more than mild 
restriction of cervical motion, the recorded forward flexion 
and backward extension represents severe cervical motion 
restriction.  Thus, the overall limitation of cervical spine 
motions more nearly approximates a moderate degree of 
restriction.  Slight limitation of motion of the cervical 
segment of the spine may be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate limitation of 
motion.  A 30 percent evaluation requires severe limitation 
of motion.  38 C.F.R. Part 4, Code 5290.  Thus, since the 
overall ranges of cervical spine motion reported on recent 
December 2000 VA orthopedic examination may reasonably be 
characterized as more nearly moderately restricted, with 
resolution of all reasonable doubt in appellant's favor, it 
is the Board's opinion that an initial 20 percent evaluation 
for the service-connected cervical spine disability is 
warranted under Diagnostic Code 5290 and 38 C.F.R. § 4.7.  

However, an evaluation in excess of 20 percent is not 
warranted, since the ranges of cervical spine motion recorded 
on recent VA orthopedic examination represent no more than 
moderate restriction.  Additionally, no cervical radiating 
pain was noted; there was no paracervical tenderness or pain 
on motion; and no definite cervical muscle spasms were 
clinically reported, although radiographic findings showed 
cervical degenerative changes and apparently indicated the 
possibility of spasms.  The Board has considered the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 205-208 (1995), which relate to 
functional loss due to pain, weakness or other 
musculoskeletal pathology.  However, the appellant's service-
connected cervical spine disability, manifested primarily by 
no more than moderate overall limitation of motion and 
radiographic evidence of cervical degenerative changes with 
possible muscle spasm, is adequately compensated for by the 
20 percent evaluation awarded by the Board in the decision 
herein.  The 20 percent rating contemplates complaints of 
significant pain with associated functional limitation.  It 
is also significant that the cervical spine symptomatology 
does not prevent him from working as a truck driver.

A 20 percent evaluation may be assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.

It is reiterated that the only cervical spine disability for 
which service connection is in effect is cervical 
degenerative arthritis.  Neurologic disabilities involving 
the hand and low back have been medically attributed to 
conditions other than the service-connected cervical spine 
degenerative changes; and service connection is in effect for 
right hand carpal tunnel syndrome, status post release, and 
lumbosacral spine degenerative discogenic disease.  However, 
even assuming arguendo that Diagnostic Code 5293 applies, the 
clinical evidence does not reveal any severe neurologic 
deficits attributable to the service-connected cervical spine 
disability.  Thus, it would be unreasonable to characterize 
the cervical spine disability as equivalent to severe 
intervertebral disc syndrome.  38 C.F.R. Part 4, § 4.7, Code 
5299-5293.

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected 
cervical spine disability presents such an unusual or 
exceptional disability picture with marked interference with 
employment or frequent periods of hospitalization as to 
render the regular schedular standards impractical.  38 
C.F.R. § 3.321(b)(1).  The appellant has not been frequently 
hospitalized for the service-connected cervical spine 
disability, nor has it markedly interfered with employment, 
particularly since he is currently employed.


II.  An Initial Rating in Excess of 10 Percent for Right 
Shoulder Bursitis

Appellant's service medical records indicate that he 
experienced right shoulder pain with muscle spasms and 
restricted motion.  

On June 1995 VA orthopedic examination, appellant's 
complaints included right shoulder pain, particularly with 
reaching, lifting, carrying, or overhead work.  He was right-
handed.  The right shoulder exhibited 180 degrees' forward 
flexion and abduction, 80 degrees' internal rotation, and 90 
degrees' external rotation.  Ranges of right shoulder motion 
on that examination (flexion, abduction, and internal and 
external rotation) were normal, except for minimally limited 
internal rotation.  See Plate I, 38 C.F.R. § 4.71 (2001), 
which sets out as normal ranges of shoulder motion:  Forward 
elevation and abduction each to 180 degrees, and external and 
internal rotation each to 90 degrees.  There was no right 
shoulder tenderness or decreased strength, although a severe 
cramping pain/muscle spasm on extremes of internal rotation 
of that shoulder was noted.  X-rays of the right shoulder 
were unremarkable.  On August 1995 VA orthopedic examination, 
it was noted that the right shoulder exhibited normal forward 
flexion and adduction, although abduction was limited to 10 
degrees and external and internal rotation were limited by 
pain in the bicipital tendon area, anteriorly.  X-rays of the 
right shoulder were unremarkable.  The assessments included 
right shoulder tenderness consistent with bicipital 
tendonitis.  A September 1995 VA neurologic examination did 
not reveal any pertinent right upper extremity abnormality, 
except right carpal tunnel syndrome.

An April 1996 rating decision granted service connection and 
assigned a noncompensable evaluation for right shoulder 
bursitis, effective May 13, 1995.  The RO has rated 
appellant's service-connected right shoulder bursitis under 
Diagnostic Code 5019 for bursitis.  Under Diagnostic Code 
5019, bursitis is rated on limitation of motion of the 
affected part as analogous to degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, 4.71a, Code 
5003.

The Board has considered the applicability of all appropriate 
rating codes in rating said service-connected right shoulder 
disability issue on appeal.  Diagnostic Code 5201 provides 
that:  A 20 percent evaluation may be assigned for limitation 
of motion of the major arm when motion is possible to the 
shoulder level.  A 30 percent evaluation requires that motion 
be limited to midway between the side and shoulder level.  A 
40 percent evaluation requires that motion be limited to 25 
degrees from the side.

Diagnostic Code 5200 provides that:  A 30 percent evaluation 
may be assigned for favorable ankylosis of the scapulohumeral 
joint of the major upper extremity.  Ankylosis is considered 
favorable when abduction is to 60 degrees and the individual 
can reach his/her mouth and head.  A 40 percent evaluation 
requires ankylosis that is intermediate between favorable and 
unfavorable ankylosis.  A 50 percent evaluation requires 
unfavorable ankylosis when abduction is limited to 25 degrees 
from the side.

Diagnostic Code 5202 provides that:  A 20 percent evaluation 
may be assigned for malunion of the humerus of the major 
upper extremity with moderate deformity or recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level.  A 
30 percent evaluation requires malunion of the humerus of the 
major upper extremity with marked deformity or recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation requires fibrous union of the humerus.  A 60 
percent evaluation requires nonunion of the humerus (a false, 
flail joint).  An 80 percent evaluation requires loss of the 
head of the humerus (flail shoulder).

VA outpatient treatment records indicate that in 1998, 
appellant's complaints included right shoulder pain.  
Clinically, forward flexion and abduction were to 160 
degrees, indicative of no more than mildly restricted right 
shoulder motions.  See Plate I, supra.  

Pursuant to remand, on recent December 2000 VA orthopedic 
examination, appellant's complaints included worsening right 
shoulder pain (level 5 on a scale of 1-10) with an inability 
to reach the opposite shoulder or back of the body [with his 
right arm].  He also had right carpal tunnel syndrome 
complaints and wore splints for his hands.  Clinically, the 
right shoulder had mild crepitus on passive ranges of motion.  
The right shoulder exhibited 160 degrees' and 170 degrees' 
forward flexion (actively and passively, respectively), 170 
degrees' abduction (actively and passively), 70 degrees' 
internal rotation, and 80 degrees' external rotation.  
Extension was to 15 degrees with moderate discomfort noted.  
X-rays of the right shoulder were unremarkable.  The 
impressions included degenerative joint disease of the 
shoulders with chronic pain.  Ranges of right shoulder motion 
on that examination (flexion, abduction, and internal and 
external rotation) were no more than mildly limited.  See 
Plate I, supra.  

VA outpatient treatment records indicate that in December 
2001, appellant's complaints included bilateral shoulder 
pain.  He was unable to fully rotate the shoulders.  Later 
that month, active ranges of right shoulder motion were 124 
degrees' forward flexion, 141 degrees' abduction, internal 
rotation was to the second lumbar vertebral position, and 60 
degrees' external rotation.  Shoulder pain was described as 
level 5 on a scale of 1-10.  X-rays of the shoulders were 
interpreted as showing mild/moderate degenerative changes.  
Ranges of right shoulder motion as shown were no more than 
mildly limited.  See Plate I, supra.  

An April 2002 rating decision assigned a higher 10 percent 
evaluation for the service-connected right shoulder 
disability, effective May 13, 1995.  

Under Diagnostic Code 5201, the schedular criteria are based 
upon the degree of abduction exhibited.  Since the recent 
clinical evidence reflects that appellant is able to abduct 
the right arm to at least 141 degrees, a position 
considerably above shoulder level, a higher rating for that 
shoulder disability would not be warranted under Diagnostic 
Code 5201.  Additionally, although there is radiographic 
evidence of degenerative arthritis, even assuming that 
service connection was in effect for that condition, since 
there is no clinical evidence of ankylosis of the 
scapulohumeral articulation, a higher rating for that 
shoulder disability would not be warranted under Diagnostic 
Code 5200.  

However, the Board has also considered the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 and DeLuca, supra., which 
relate to functional loss due to pain, weakness or other 
musculoskeletal pathology.  The positive evidence includes 
the appellant's clinical complaints and findings, which 
appear credible as to the significant pain experienced with 
associated mild limitation of overall right shoulder motions.  
With resolution of all reasonable doubt, and considering all 
applicable diagnostic codes and DeLuca, it is the Board's 
opinion that the service-connected right shoulder disability 
more nearly approximates the criteria for a 20 percent 
original evaluation, since appellant's mildly restricted 
right shoulder motion with pain and associated functional 
impairment may be reasonably characterized as equivalent to 
infrequent right shoulder dislocations with guarding of 
movement at shoulder level.  38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Codes 5019, 5202.

However, an initial evaluation in excess of 20 percent would 
not be warranted, since the clinical evidence does not show 
that the right shoulder is ankylosed, that right shoulder 
abduction is limited to less than shoulder level, that there 
is recurrent dislocation of the right humerus at the 
scapulohumeral joint, or that there is malunion of the right 
humerus with marked deformity, nonunion/fibrous union of the 
right humerus, or loss of the right humeral head.  See Codes 
5200, 5201, and 5202.  

It is the Board's opinion that appellant's service-connected 
right shoulder musculoskeletal symptoms are adequately 
compensated for by the 20 percent original disability 
evaluation herein awarded.  See 38 C.F.R. § 4.14 (2001), 
which states, in pertinent part, "[t]he evaluation of the 
same disability under various diagnoses is to be avoided"; 
Brady v. Brown, 4 Vet. App. 203, 206 (1993); and Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Thus, the Board concludes that the 20 percent original 
evaluation herein awarded by the Board for the service-
connected right shoulder disability adequately compensates 
appellant for the degree of functional loss resulting 
therefrom.  The clinical evidence does not show that 
appellant's service-connected right shoulder disability 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation, 
for the aforestated reasons.  38 C.F.R. § 3.321(b)(1).  The 
appellant has not been frequently hospitalized for the 
service-connected right shoulder disability, nor has it 
markedly interfered with employment, particularly since he is 
currently employed as a truck driver.


III.  An Initial Compensable Rating for Residuals of 
Bilateral Bunionectomies

Appellant's service medical records indicate that in the 
early 1990's, he underwent Keller bilateral bunionectomies 
due to severe degenerative joint disease of the 1st 
metatarsophalangeal joints.  Subsequently, a left hallux 
fusion was performed, but was a failed fusion.  

On August 1995 VA orthopedic examination, it was noted that 
although appellant had a history of bilateral bunionectomies 
with left great toe fusion, his feet "really do not bother 
him much and he can still bend his right toe."  He wore 
regular shoes.  Clinically, the left great toe had limited 
flexion of only 2 or 3 degrees, described as a wiggle reflex 
secondary to fusion.  The right [great] toe had normal range 
of motion.  There was no tenderness or bunion recurrence.  

An October 1995 rating decision granted service connection 
and assigned a noncompensable evaluation for residuals of 
bilateral bunionectomies, effective May 13, 1995.

Pursuant to remand, on recent December 2000 VA orthopedic 
examination, appellant denied any discomfort or problems with 
his feet.  It is significant that clinically, his gait was 
described as normal.  He was able to walk on his heels and 
toes without loss of balance, although with some discomfort 
on the latter; and maintain balance well on one lower 
extremity at a time.  Old, healed bilateral bunionectomies 
surgical scars were nontender.  There was mild tenderness 
over the medial aspects of the 1st metatarsophalangeal joints 
without swelling.  Extension and flexion passively was within 
normal limits.  Active ranges of motion were limited by 
approximately 5 degrees for flexion and extension was 0 
degrees.  There were no plantar calluses or tenderness of 
other metatarsophalangeal joints.  The examiner remarked that 
appellant engaged in independent daily living activities and 
did not utilize any assistive devices/orthotics.  It was also 
noted that an incidental clinical finding was mild loss of 
the longitudinal plantar arch while standing.  Radiographic 
findings included deformity, irregularity, and narrowing of 
the 1st metatarsophalangeal joints with some hypertrophic 
changes.  Impressions included status post bilateral 
bunionectomies with mild pes planus "without any residual 
symptoms."  

VA outpatient treatment records dated from 1997 to 2001 did 
not pertain to the service-connected bilateral foot 
disability.

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  

It appears that the RO has rated the service-connected 
residuals of bilateral bunionectomies by analogy to either 
metatarsalgia under Diagnostic Code 5299-5279 or hallux 
valgus with arthritis under Diagnostic Code 5299-5010, 5280.  
See e.g., April 1996 and April 2002 rating decisions.  

Traumatic arthritis, may be rated as degenerative arthritis 
in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001), that states that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
for the specific joint or joints involved.  Where, however, 
the limitation of motion of the specific joint involved is 
noncompensable under the codes, a rating of 10 percent will 
be assigned for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5003.  A metatarsal bone 
disability would be considered a minor joint or minor joint 
group for rating arthritis.  See 38 C.F.R. § 4.45(f).  

It is the Board's opinion that appellant's service-connected 
residuals of bilateral bunionectomies may be rated by analogy 
under Diagnostic Codes 5299-5010, 5279, 5280, 5283, or 5284.  
Under Code 5279, anterior metatarsalgia (Morton's disease), 
unilateral or bilateral, may be assigned a 10 percent 
evaluation (the maximum evaluation assignable under that 
Code).  Under Code 5280, a 10 percent rating (the maximum 
evaluation assignable under that Code) may be assigned for 
postoperative unilateral hallux valgus with resection of the 
metatarsal head or for severe unilateral hallux valgus if 
equivalent to amputation of great toe.  Under Code 5171, 
amputation of the great toe with removal of the metatarsal 
head warrants a 30 percent rating.  Without metatarsal 
involvement, amputation of the great toe warrants a 10 
percent rating.  

Under Code 5283, moderate malunion or nonunion of the tarsal 
or metatarsal bones may be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderately severe malunion 
or nonunion of the tarsal or metatarsal bones; and a 30 
percent evaluation requires severe malunion or nonunion of 
the tarsal or metatarsal bones.  Under Code 5284, a 10 
percent evaluation may be assigned for moderate foot 
injuries.  A 20 percent evaluation requires moderately severe 
foot injuries; and a 30 percent evaluation requires severe 
foot injuries.  A 40 percent evaluation may be assigned for 
actual loss of use of the foot.  

The negative evidence includes the fact that the clinical 
evidence indicates appellant has a normal gait and did not 
have any specific complaints with respect to his feet on 
recent VA examination.  However, the positive evidence 
includes the service medical records, which document that he 
had severe degenerative joint disease of the 1st 
metatarsophalangeal joints, for which bilateral 
bunionectomies were performed as well as a failed left hallux 
fusion.  Additionally, both great toes apparently have 
significant limited motion and mild tenderness, with 
radiographic evidence of deformity, irregularity, and 
arthritic changes.  Although the failed left great toe fusion 
and radiographic evidence of 1st metatarsophalangeal joints 
deformity, irregularity, and arthritic changes do not 
actually constitute malunion/nonunion of a metatarsal bone, 
with resolution of all reasonable doubt in appellant's favor, 
it is nevertheless the Board's opinion that such 
deformity/arthritic clinical findings with mild tenderness 
and restricted motion of the great toes can reasonably be 
characterized as equivalent to a moderate disability of each 
foot under either Code 5283 or 5284.  Therefore, a separate 
10 percent initial evaluation, but no more, for the service-
connected disability of each great toe is warranted.

However, a separate initial evaluation in excess of 10 
percent for the service-connected disability of each great 
toe would not be warranted, since appellant's great toes are 
not particularly painful or more than mildly tender; 
moderately severe foot disability or severe hallux valgus 
equivalent to great toe amputation with metatarsal head 
removal has not been more nearly approximated, particularly 
since gait has been clinically described as normal; and 
metatarsal bone malunion/nonunion has not been shown.  
Additionally, assigning additional separate ratings (besides 
the 10 percent ratings herein awarded by the Board) for other 
conditions involving the great toes would constitute 
pyramiding, since the great toe involves a small, compact 
anatomical area and appellant clearly has overlapping 
symptomatology from the post-surgical residuals and arthritic 
changes involving the great toes.  See Esteban, supra.

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected 
disabilities of the great toes present such an unusual or 
exceptional disability picture with marked interference with 
employment or frequent periods of hospitalization as to 
render the regular schedular standards impractical.  38 
C.F.R. § 3.321(b)(1).  The appellant has not been frequently 
hospitalized for the service-connected disabilities of the 
great toes, nor have they markedly interfered with 
employment, particularly since he is currently employed with 
no gait impairment clinically shown.



IV.  Entitlement to a Compensable Evaluation for Tinea Cruris

The appellant's service-connected skin condition, classified 
as tinea cruris, may be evaluated as analogous to eczema 
under 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806.  In ZN 
v. Brown, 6 Vet. App. 183, 185 (1994), the Court cited a 
medical dictionary's definition of tinea cruris as "jock 
itch."  As with eczema, the evaluation will depend upon the 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Under Diagnostic Code 7806, a 
noncompensable evaluation may be assigned for eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.

Appellant contends, in essence, that his service-connected 
skin condition is of such severity as to warrant a 
compensable evaluation.  The service medical records during 
the initial period of service indicated that he received 
treatment for a groin rash.  On August 1971 VA examination, 
tinea cruris was diagnosed.  A May 1972 rating decision 
granted service connection and assigned a noncompensable 
evaluation for tinea cruris.  VA clinical records reveal that 
in December 1985, chronic groin rash, diagnosed as tinea 
cruris, was noted.  Service medical records during the second 
service period indicated that in early September 1993, he 
reported having an itchy groin rash every summer.  
Clinically, there was skin scaling and maceration in the 
groin area.  On December 1996 VA dermatologic examination, 
appellant complained of groin rash flare-ups if he did not 
use prescribed treatment.  Clinically, there were post-
inflammatory skin changes in the groin area.  It reportedly 
itched, although there was no skin weeping, exfoliation, or 
crusting.  Color photographs of the affected skin area in the 
groin were attached to the examination report, which 
essentially showed only hyperpigmented skin in the groin 
area.  

Pursuant to remand, a December 2000 VA dermatologic 
examination was conducted.  Appellant stated that he had 
exacerbations of a fungal infection in the groin, 
particularly during warm weather in which that area would 
become raw and itch; and that he had to use topical creams 
for treatment.  Significantly, he stated that that condition 
was presently asymptomatic except for some skin discoloration 
in the recurrent infection area.  Clinically, there was some 
hyperpigmentation over the medial upper thigh and lateral 
scrotal areas, bilaterally.  Significantly, the examiner 
stated that there was no evidence of active disease at time 
of examination.  

VA outpatient treatment records dated from August 1995 to 
December 2001 reveal that in January 2001, appellant's 
complaints included occasional "jock itch."  None of these 
records, however, included any pertinent clinical findings 
with respect to the service-connected tinea cruris.  
Intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for the service-connected tinea 
cruris have neither been clinically noted nor alleged.  

A 10 percent evaluation requires exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
The clinical evidence does not reveal any indication of 
exfoliation, exudation, or itching in the groin area, 
although there is evidence of post-inflammatory 
hyperpigmentation of said area.  None of the recent VA 
outpatient treatment records include clinical evidence of 
maceration or scaling in the groin area.  However, 
appellant's complaints of itching in the groin area during 
warm weather appear credible, and his service medical records 
dated in the 1990's lend credence to that disability picture.  
Nevertheless, such exacerbations of tinea cruris during warm 
weather still have not been shown to approximate the criteria 
for a compensable evaluation.  In other words, even if he 
experiences summer flare-ups of skin itching in the groin, 
this disability picture would still only be equivalent to the 
criteria for a noncompensable evaluation (slight exfoliation, 
exudation or itching on a nonexposed surface or small area).  
The small, limited area of hyperpigmentation in the groin 
area shown on color photographs taken as part of the December 
1996 VA dermatologic examination and as described clinically 
on the subsequent December 2000 VA dermatologic examination 
cannot reasonably be characterized as indicative of, or 
equivalent to, "extensive" lesions or disfigurement.  
Accordingly, since the recent clinical evidence does not 
document any exfoliation, crusting, exudation, itching, 
extensive lesions, disfigurement, ulceration, or 
systemic/nervous manifestations involving the groin area, and 
the skin of the groin does not involve an exposed surface or 
extensive area, it is the Board's opinion that a compensable 
evaluation for tinea cruris is not warranted under 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7806.  

Parenthetically, although the VA's schedule for rating skin 
disorders were revised as of August 30, 2002, there is no 
projected change in outcome.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  Even if the amended provisions are applied 
to the facts of this case, a compensable evaluation would not 
be warranted.  Under amended Diagnostic Code 7813 for rating 
dermatophytosis (including tinea cruris (jock itch)), with 
the predominant disability picture involving dermatitis, 
amended Diagnostic Code 7806 provides that dermatitis or 
eczema warrants a noncompensable evaluation where involving 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and; no more than topical therapy 
has been required during the past 12-month period.  A 10 
percent rating requires at least 5, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  As the clinical evidence in 
this case clearly shows that appellant's service-connected 
tinea cruris has been described by a VA dermatologist as 
essentially asymptomatic, involving only hyperpigmented skin 
in a very small bodily area of the groin, and only treatment 
with topical creams have been reported, a compensable 
evaluation under the revised rating criteria would not be 
warranted even if the amended regulation is applicable here.  
There is therefore, no change in code so significant as to 
require delay as to this issue.  Additionally, since the skin 
condition is essentially asymptomatic, application of the 
amended rating criteria is not prejudicial to appellant under 
the facts of this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  As noted, such application would resort in no 
change in outcome.

Since the service-connected tinea cruris has been shown to be 
essentially asymptomatic, with only hyperpigmented skin 
limited to a nonexposed, small, bodily area of the groin, 
there does not appear to be any ascertainable industrial 
impairment resulting therefrom.  See 38 C.F.R. § 4.10.  An 
extraschedular evaluation is not for consideration, since the 
evidence does not show that the service-connected skin 
condition presents such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The 
appellant has not been frequently hospitalized for the 
service-connected skin condition, nor has it been shown to 
markedly interfere with employment as a truckdriver.  The 
benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of the 
skin disability rating issue on appeal, for the aforestated 
reasons.  


ORDER

An initial evaluation of 20 percent, but no more, for the 
service-connected cervical spine degenerative arthritis, an 
initial evaluation of 20 percent, but no more, for 
appellant's residuals of a dislocated right shoulder, a 
separate initial rating of 10 percent, but no more, for the 
service-connected residuals of a right foot bunionectomy, and 
a separate initial rating of 10 percent, but no more, for the 
service-connected residuals of a left foot bunionectomy are 
granted, subject to the applicable regulatory provisions 
governing payment of monetary awards.  To this extent, the 
appeal is allowed.

An increased (compensable) rating for tinea cruris is denied.  
To this extent, the appeal is disallowed.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

